RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 4/30/2021 have been received. In the response filed on 4/30/2021 claim 6 was canceled. 
Claims 1-5 and 7-13 are pending. Claim 6 is canceled. Claims 1-5 and 7-13 are rejected. 

Withdrawn Rejections
The 35 USC 112 rejection of claim 6, made of record in the office action mailed on 2/1/2021, have been withdrawn due to applicant’s amendment filed on 4/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10, 11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan, US 2014/0056851 A1; in view of Jewell et al., US 2015/0313261 A1; Mao et al., US 2016/0235094 A1; Serisier et al., Increasing volume .
Regarding claims 1, 7, 10, and 11: Pan discloses a system (kit, para 0035) for a companion animal (para 0016). 

Maintenance pet food comprising fat, protein, and carbohydrates, wherein the maintenance pet food is complete and balanced (claim 1, ln. 2-3) and a reduced caloric pet food comprising fat, protein, and carbohydrates, wherein the reduced caloric pet food is complete and balanced (claim 1, ln. 5-6)
Pan discloses the system (kit, para 0035) comprises a maintenance pet food that is complete and balanced (a complete and balanced first food composition containing calories that meet an animal's maintenance energy requirements, para 0035).
Pan discloses the system (kit, para 0035) comprises a reduced caloric pet food that is complete and balanced (a complete and balanced second food composition containing calories that do meet the animal's maintenance energy requirements, para 0035). 
Pan discloses "complete and balanced" means a food composition that contains all known required nutrients in appropriate amounts and proportions based on recommendations of recognized authorities in the field of animal nutrition (para 0019).  Pan discloses complete and balanced food compositions formulated according to standards established by the Association of American Feed Control Officials (AAFCO, para 0019).
Pan does not expressly disclose the complete and balanced maintenance pet food (first food composition) and the complete and balanced reduced caloric pet food (second food composition) comprise fat, protein, and carbohydrates.
Jewell is drawn to foods for companion animals (abstract). Jewell discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0029). Jewell discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0029). Jewell discloses a nutritionally complete and balanced cat food composition comprises fat, protein, and carbohydrate (para 0053). Jewell discloses a nutritionally 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make complete and balanced pet food compositions, as taught in Pan, wherein the complete and balanced foods comprise fat, protein, and carbohydrate, as taught in Jewell, to obtain a system comprising a maintenance pet food (first food composition) that comprises fat, protein, and carbohydrates and a reduced caloric pet food (second food composition) that comprises fat, protein, and carbohydrates. One of ordinary skill in the art at the time the invention was filed would have been motivated to make the pet food compositions comprise fat, protein, and carbohydrates to provide the animal with sufficient nutrients for maintenance of normal health of the animal on the diet (Jewell, para 0029).

Maintenance pet food has a density ranging from 400 g/L to 600 g/L (claim 1, ln. 3-4); and the reduced caloric pet food has a density ranging from 300 g/L to 450 g/L (claim 1, ln. 6-7); and wherein the reduced caloric pet food has a density of 70% to 85% of the maintenance pet food (claim 1, ln. 9-10)
Pan does not disclose the densities of the maintenance pet food or the reduced caloric pet food. 
Mao is drawn to pet food (abstract). Mao discloses the pet food has significantly improved palatability (para 0021). Mao discloses the pet food comprises fat (para 0039), protein (para 0038), and carbohydrates (para 0037). Mao discloses the pet food may be nutritionally balanced food to provide a pet with all the essential nutrients it needs in the right quantities (para 0044). Mao discloses the pet food has a density ranging from 200-600 g/l (para 0111). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make complete and balanced pet food composition comprising fat, protein, and carbohydrate, as taught in Pan in view of Jewell, wherein the complete and balanced food that comprises fat, protein, and carbohydrate, has density in the range of 200-600 g/l, as taught in Mao, to obtain a system comprising a pet food  that comprises fat, protein, and carbohydrates having density in the range of 
In summary, Pan discloses the conventional nature of a system (kit) comprising a maintenance pet food and a reduced caloric pet food (para 0035). Pan discloses the reduced caloric pet food has 5-90% fewer calories than the maintenance pet food (para 0032). Furthermore, Pan in view of Mao suggests the conventional nature of a pet food having density ranging from 200-600 g/l. 
Pan discloses the system is for weight loss (para 0003). Pan discloses the system may be used with overweight or obese animals (para 0038).
Pan in view of Mao does not disclose a differential density between the pet foods (i.e., maintenance pet food with density of 400 to 600 g/l vs reduced caloric pet food with density of 300 to 450 g/l). 
Serisier is drawn to weight management using weight-loss diets in a companion animal (abstract). Serisier discloses overweight and obesity are common in dogs and cats (p. 1, col. 1, 1st para). Serisier discloses increasing meal volume can also increase satiety, and thereby decrease energy intake (p. 1, col. 2, 1st full para). Serisier discloses using incorporating air in the pet food decreases energy intake and improves satiety (p. 3, col. 2, last para). Serisier discloses incorporating air into pet food, to increase volume of food, could have a beneficial psychological impact on owners without providing more energy to companion animals (p. 4, col. 1, 2nd full para). Serisier discloses incorporating air into pet food to reduce energy intake could be a useful strategy for weight management in pets (p. 4, col. 2, 1st full para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a reduced caloric pet food, as taught in Pan, wherein the pet food is food with an increased volume, as taught in Serisier, to obtain a system comprising a maintenance pet food and a reduced caloric pet food wherein the reduced caloric pet food has a larger volume. One of ordinary skill in the art at the time the invention was filed would have been motivated to incorporate air in the reduced nd full para).
NOTE: Density = mass/volume. 
Pan in view of Serisier does not disclose density of a reduced calorie food. 
Gumudavelli is drawn to a pet food composition (aerated pet treat) for weight loss or weight control in pets (abstract). Gumudavelli discloses overweight and obesity in pets is a growing problem (para 0002). Gumudavelli discloses the pet food composition (aerated pet treat) is low in calories (para 0005). Gumudavelli discloses the pet food composition (aerated pet treat) has a the bulk density is less than 500 g/l (0.5 g/cc), more preferably from about 100 to 500 g/l (0.5 g/cc to 0.1 g/cc), even more preferably from about 150 to 450 g/l (0.45 g/cc to 0.15 g/cc), still more preferably from about 200 to 400 g/l (0.4 g/cc to 0.2 g/cc), and most preferably from about 284 to 345 g/l (0.345 g/cc to 0.284 g/cc, para 0008). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a reduced caloric pet food having a decreased density (increased volume), as taught in Pan in view of Serisier, wherein the reduced caloric pet food has density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l, as taught in Gumudavelli, to obtain a system comprising a maintenance pet food and a reduced caloric pet food that has a density of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, or from about 284 to 345 g/l. One of ordinary skill in the art at the time the invention was filed would have been motivated to increase the volume of the reduced calorie food to density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l to obtain a reduced calorie food having low calories (Gumudavelli, para 0005). 
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, 
In the present case, Pan discloses a complete and balanced reduced caloric pet food (caloric reduction diet, para 0032) having from 5% to 90% fewer calories than the caloric maintenance diet (para 0032). Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of increasing the volume of the pet food (decreasing density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Finally, Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
Based on the prior art, the concentration of air in the pet food (the amount of air incorporated into the food to obtain a given volume or density) represents a mere carrying forward of a previous conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the phrase that the reduced caloric pet food has a density of 70% to 85% of the maintenance pet food (claim 1, ln. 9-10; and claim 6); and (wherein the reduced caloric pet food has a density of 75% to 80% of the maintenance pet food (claim 7): Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of increasing the volume of the pet food (decreasing density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
So, the prior art suggests a maintenance pet food (complete a balanced food) having a density in the range of 200-600 g/l and a reduced calorie pet food having a lower density wherein that lower density is in the range of less than 500 g/l, from about 
Additionally, the discussion of MPEP 2144.05 II applies here as well. The ratio of densities represents a mere carrying forward of a previous conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Wherein the reduced caloric pet food has a caloric content of 50% to 90% of the maintenance pet food in about the same volume (claim 1, ln. 8-9); wherein the about the same volume is within 5% of the maintenance pet food (claim 10); and wherein the about the same volume is within 2% of the maintenance pet food (claim 11)
NOTE: Density = mass/volume. For a given volume of food, a decreased density must have a decrease in mass. The calories of a food are from the mass of the food, i.e., the carbohydrates, fats, and proteins. The air in food provides no calories. 
Pan discloses the reduced caloric pet food (caloric reduction diet, para 0032) has from 5% to 90% fewer calories than the caloric maintenance diet, preferably from about 10% to about 80% fewer calories than the caloric maintenance diet, and most preferably from about 15% to about 60% fewer calories than the caloric maintenance diet (para 0032). 
Serisier discloses the conventional nature of incorporating air to decrease energy intake and improve satiety (p. 3, col. 2, last para). 
Gumudavelli discloses a low calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
Based on the prior art, the specific energy volume (volume/mass = specific volume = 1/density) or volume per caloric concentration of the pet foods represents a 

For providing a health benefit to a companion animal (claim 1, ln. 1)
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case, the intended use does not patentably distinguish the claimed invention from the prior art because the prior art suggests the required maintenance pet food and reduced caloric pet food. Furthermore, Pan discloses a health benefit for the companion animal, i.e., preserving lean body mass and maintaining higher energy expenditure during weight loss (para 0003).

Regarding claims 2 and 3: Pan discloses the reduced caloric pet food (caloric reduction diet, para 0032) has from 5% to 90% fewer calories than the caloric maintenance diet, preferably from about 10% to about 80% fewer calories than the caloric maintenance diet, and most preferably from about 15% to about 60% fewer calories than the caloric maintenance diet (para 0032). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 4 and 5: Mao discloses complete pet food having density in the range of 200-600 g/l (para 0111). Serisier discloses the conventional nature of increasing the volume of the pet food (decreasing density) to decrease energy intake and improve satiety (p. 3, col. 2, last para). Gumudavelli discloses a reduced calorie food having density in the range of less than 500 g/l, from about 100 to 500 g/l, from about 150 to 450 g/l, from about 200 to 400 g/l, and from about 284 to 345 g/l.
So, the prior art suggests a maintenance pet food (complete a balanced food) having a density in the range of 200-600 g/l and a reduced calorie pet food having a lower density wherein that lower density is in the range of less than 500 g/l, from about 
Regarding claim 13: A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II.
In claim 13, the phrase “wherein the health benefit is at least one of weight loss, preserving leaning body mass, preventing or minimizing loss of lean body mass during the weight loss by the animal, preventing a reduction in energy metabolism by an animal, reducing the risk of regaining weight by an animal after weight loss, and ameliorating undesirable animal behaviors associated with reduced caloric intake” is a phrase further limiting the intended use of the system. The intended use does not patentably distinguish the claimed invention from the prior art because the prior art suggests the required maintenance pet food and reduced caloric pet food (see rejection of claim 1 above). 
Furthermore, Pan discloses weight loss, preserving lean body mass, preventing or minimizing loss of lean body mass during the weight loss by the animal, preventing a reduction in energy metabolism by an animal (“preventing a reduction in daily energy expenditure by an animal”), reducing the risk of regaining weight by an animal after weight loss, and ameliorating undesirable animal behaviors associated with reduced caloric intake (para 0012). 

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan, US 2014/0056851 A1; in view of Jewell et al., US 2015/0313261 A1; Mao et al., US 2016/0235094 A1; Serisier et al., Increasing volume of food by incorporating air reduces energy intake; and Gumudavelli et al., US 2015/0374014 A1; as applied to claims 1-5, 7, 10, 11, and 13 above, and in further view of Flanagan et al., US 2018/0078214 A1.
Pan in view of Jewell, Mao, Serisier, and Gumudavelli is relied on as above. 

Jewell discloses nutritionally complete and balanced pet food compositions comprise fat, protein, and carbohydrate (para 0053 and 0054).
Regarding claims 8 and 9: 
Pan in view of Jewell, Mao, Serisier, and Gumudavelli does not disclose the reduced caloric pet food has a fat content of 40% to 75% of the maintenance pet food (claim 8); and the reduced caloric pet food has a fat content of 50% to 70% of the maintenance pet food (claim 9).
Flanagan is drawn to dietary regimes for companion animals (dog, abstract). Flanagan discloses obesity is the most common medical disease in companion animals (para 0003). Flanagan discloses a dietary regime to maintain or achieve a healthy bodyweight (para 0016). Flanagan discloses a system comprising a weight maintenance diet and a weight loss diet (para 0093). Flanagan discloses a maintenance diet comprises 12-20% fat (para 0093, Table 1, Adult weight maintenance row). Flanagan discloses a weight loss diet comprises 7-12% fat (para 0093, Table 1, Adult weight loss row). Flanagan discloses the weight loss diet has reduced calories relative to the maintenance diet (2500-3500 Cal in weight loss diet vs 3400-4000 Cal in maintenance diet, para 0093, Table 1). Flanagan discloses the foodstuff is nutritionally complete (para 0101). 
NOTE: A weight loss diet comprising 7-12% fat has a range of fat content of 35% to 100% of a maintenance diet that comprises 12-20% fat (Calculations: [7% fat weight loss diet/20% fat maintenance diet] *100%=35%; and [12% fat weight loss diet /12% fat maintenance diet] *100%=100%). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a system comprising a complete and balanced maintenance pet food and a complete and balanced reduced caloric pet food, as taught in Pan, wherein the reduced caloric pet food (weight loss diet) comprises 35% to 100% 
Regarding claim 12: Flanagan discloses a maintenance diet comprises 40-60% carbohydrate and 15-28% protein (para 0093, Table 1, Adult weight maintenance row). Flanagan discloses a weight loss diet comprises 45-60% carbohydrate and 25-35% protein (para 0093, Table 1, Adult weight loss row). 
Based on the ranges of protein and carbohydrate in the reduced caloric diet, Flanagan suggests the combined amount of carbohydrate and protein of the reduced caloric diet is in a range of 70-95% (45% carbohydrate + 25% protein = 70%; 60% carbohydrate + 35% protein = 95%).
Based on the ranges of protein and carbohydrate in the maintenance pet food diet, Flanagan suggests the combined amount of carbohydrate and protein of the maintenance pet food is in a range of 55-88% (Calculations: 40% carbohydrate + 15% protein = 55%; 60% carbohydrate + 28% protein = 88%). 
Therefore, Flanagan suggests the combined amount of carbohydrate and protein of the reduced caloric diet is higher than the combined amount of carbohydrate and protein of the maintenance pet food (e.g., 70% > 55%; 95% > 88%).
Furthermore, the discussion of MPEP 2144.05 II applies here as above. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to . 

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
Applicant argues Mao fails to provide motivation for the densities of the maintenance pet food or the reduced caloric pet food (remarks, p. 5-6). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejections, Pan discloses the conventional nature of a system (kit) comprising a maintenance pet food and a reduced caloric pet food (para 0035). Pan discloses the reduced caloric pet food has 5-90% fewer calories than the maintenance pet food (para 0032). Furthermore, Pan in view of Mao suggests the conventional nature of a pet food having density ranging from 200-600 g/l. However, Pan in view of Mao does not disclose a differential density between the pet foods (i.e., maintenance pet food with density of 400 to 600 g/l vs reduced caloric pet food with density of 300 to 450 g/l). As a result the rejections provide discussions of Serisier and Gumudavelli to establish the conventional nature of (decreasing density) to decrease energy intake and improve satiety (Serisier, p. 3, col. 2, last para) and reduced calorie food having density in the range of less than 500 g/l, 
Applicant argues Mao’s range is too broad to render the claimed range obvious (remarks, p. 6). Examiner is not persuaded by this argument for two reasons. First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Mao discloses pet food has a density ranging from 200-600 g/l (para 0111). Second, as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Mao is not used in isolation to suggest density. Instead, Mao in combination with the other references suggest the conventional nature of the claimed pet food densities. 
Applicant argues Serisier teaches away from the claimed invention because Serisier suggests a larger volume (remark, p. 6). Examiner is not persuaded by this argument. The claims do not require the two foods to be the same volume. Instead, the claims recite “the reduced caloric pet food has a caloric content of 50% to 90% of the maintenance pet food in about the same volume” (emphasis added). The term “about” means the volumes can be different. The claims fail to specify actual volumes. Therefore, prior art is encompassed within the breadth of the claim. 
Applicant argues Gumudavelli teaches away from the claimed density (remarks, p. 6-7). Applicant argues Gumudavelli discloses a preference for a density of 284-345 g/l (remarks, p. 6). Examiner is not persuaded by this argument. Overlapping ranges establish prima facie obviousness. MPEP 2144.05. The claims recite a reduced calorie pet food having a density in the range of 300 g/l to 450 g/l (claim 1, ln. 6-7). Gumudavelli discloses the pet food composition (aerated pet treat) has a the bulk density is less than 500 g/l (0.5 g/cc), more preferably from about 100 to 500 g/l (0.5 g/cc to 0.1 g/cc), even more preferably from about 150 to 450 g/l (0.45 g/cc to 0.15 g/cc), still more preferably from about 200 to 400 g/l (0.4 g/cc to 0.2 g/cc), and most preferably from about 284 to 345 g/l (0.345 g/cc to 0.284 g/cc, para 0008). All of Gumudavelli’s above ranges overlap the claimed range. 
Applicant argues the examples demonstrate a previously unrecognized relationship between density and caloric content (remarks, p. 7-8). Examiner is not persuaded by this argument.

In the present case, applicant’s results naturally flow from the teaching of the prior art and are expected results. Pan discloses the system (kit, para 0035) comprises a maintenance pet food and a reduced caloric pet food (para 0032 discussing the st full para). As noted in the rejections, density = mass/volume. Same mass with increased volume means density is decreased. In the present context, incorporating air (negligible mass) with an increase in volume means density is decreased. Furthermore, Gumudavelli discloses a pet food composition that is an aerated pet treat for weight loss or weight control in pets (abstract). Gumudavelli discloses the pet food product having incorporated air, i.e., aerated, having density ranges that overlap the claimed density range for the reduced calorie food. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619